UNITED STATES DISTRICT COURT
                                                                                           FILED
                             FOR THE DISTRICT OF COLUMBIA                                  FEB 24 2010
                                                                                      Clerk, U.S. District and
DEMETRIC GRAY PEARSON,                                                                  Bankruptcy Courts

                Plaintiff,

        v.                                            Civil Action No.        10 0289
THE UNITED STATES,

                Defendant.

                                  MEMORANDUM OPINION

        This matter comes before the Court on plaintiffs application to proceed informa

pauperis and pro se complaint. The Court will grant the application, and dismiss the complaint.

        Plaintiff claims ownership of certain real property in the District of Columbia, and it

appears that a "disgruntle[ d] heir" has challenged the matter in the Superior Court of the District

of Columbia, Probate Division. CompI. ~ 1. It appears that the ongoing probate matter prevents

plaintiff from collecting rent. See id. He demands an order directing the Superior Court "to

release his funds and property[.]" Id.   ~   2.

        Because this federal district court has no authority to review the decisions ofthe Superior

Court, see Fleming v. United States, 847 F.Supp. 170, 172 (D.D.C. 1994) (applying District of

Columbia Court ofAppeals v. Feldman, 460 U.S. 462,482 (1983)), aff'd, 1994 WL 474995

(D.C. Cir. July 27, 1994) (per curiam), cert. denied, 513 U.S. 1150 (1995), or to otherwise

interfere with ongoing Superior Court proceedings, the court will dismiss the complaint for lack

of subject matter jurisdiction. An Order consistent with this Memorandum Opinion will be

issued separately on this date.